Citation Nr: 0108580	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
RO in Nashville, Tennessee.

By a decision entered in March 1984, the RO in St. 
Petersburg, Florida, denied the veteran's claim of service 
connection for PTSD.  He was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.1103 (2000); 38 C.F.R. 
§ 19.129 (1983).  Consequently, the question must now be 
addressed whether new and material evidence has been received 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

(There are presently some unresolved issues relating to the 
veteran's representation on the current appeal.  See REMAND, 
Part I, infra.  Accordingly, the Board will at this time take 
action only on those matters that can be resolved in the 
veteran's favor, without any risk of prejudice.  Action on 
the remainder of the appeal will be deferred pending 
completion of the development sought in the REMAND below.)


FINDINGS OF FACT

1.  By a decision entered in March 1984, the RO in St. 
Petersburg, Florida, denied the veteran's claim of service 
connection for PTSD.  He was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  The additional evidence received since the time of the 
March 1984 decision is not merely cumulative or redundant of 
the evidence that was then of record; the new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7104 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2000); 
38 C.F.R. § 19.129 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for PTSD.  He maintains that he has the condition, 
and that it is attributable to stressors he experienced 
during his period of service in Vietnam.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, or that he was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y) (2000), and the claimed 
stressor is related to that combat or POW experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

As noted above, the matter of the veteran's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  See Introduction, supra.  As a 
result, service connection for that condition may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA examination reports, 
dated in March and April 1999, which indicate that the 
veteran has PTSD attributable to in-service stressors.   This 
evidence was not available for VA review in March 1984, and 
it is not merely cumulative or redundant of the evidence then 
of record.  Moreover, inasmuch as the evidence tends to 
demonstrate that the veteran has PTSD due to service, the 
Board is satisfied that the evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of his claim.  The claim is 
therefore reopened.  To this limited extent, the appeal is 
granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's PTSD claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, without referral to the RO for initial 
consideration of the question under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of service connection for PTSD is reopened; to this 
limited extent, the appeal is granted.


REMAND

I.  Issues Pertaining to Representation

VA regulations provide that when a veteran appeals to the 
Board, he "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. 
§ 20.600 (2000).  If a veteran appoints a representative, the 
RO is to "[g]ive the representative . . . an opportunity to 
execute VA Form 646 prior to certification [of the appeal to 
the Board] in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (March 24, 2000).

In the present case, the record shows that the veteran 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in November 1997, 
in favor of the North Carolina Division of Veterans Affairs 
(NCDVA).  The record further shows that the veteran 
thereafter re-located to Tennessee, and that his appeal was 
certified to the Board without giving NCDVA an opportunity to 
prepare a VA Form 646.

It is unclear from the record whether the RO declined to 
offer NCDVA an opportunity to prepare a VA Form 646 because 
the NCDVA charter prohibits representation of clients who 
reside outside of North Carolina, or for some other reason.  
This needs to be clarified.  On remand, the RO should contact 
NCDVA and ask it whether its representation of the veteran 
continues.  If it does not, the RO should give the veteran an 
opportunity to appoint a new representative.  If the NCDVA 
continues its representation of the veteran, or if he 
appoints a new representative, the RO should give the 
representative, whether NCDVA or some other entity or 
individual, an opportunity to complete a VA Form 646 prior to 
any re-certification of this appeal to the Board.

II.  PTSD

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the veteran's PTSD claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
prosecute the claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the United States Marine Corps (USMC) for 
purposes of assisting the veteran in corroborating his 
claimed stressors.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should contact NCDVA and ask 
whether its representation of the 
veteran continues.  The response 
received should be associated with the 
claims folder.  If NCDVA indicates that 
its representation will not continue, 
the RO should so notify the veteran and 
afford him an opportunity to appoint a 
new representative.

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

3.  As part of the development required 
under the new law, the RO should contact 
the veteran and again ask him to provide 
as much additional detail as possible 
regarding each of his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  
The RO should also notify him that it 
would be helpful for him to obtain and 
submit evidence which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

4.  The RO should send copies of the 
veteran's service personnel records, and 
copies of any documents in which he has 
described his claimed stressors, to the 
USMC.  The USMC should be asked to 
conduct research to determine whether 
any of the stressors can be verified.  
The USMC should also be asked to provide 
as much information as possible about 
the veteran or his unit having engaged 
in combat, and should be asked to 
specifically indicate whether the entry 
in his service personnel records 
entitled, "Combat History-
Expeditions-Awards Record," indicating 
that he "participated in operations 
against insurgent communist forces (Viet 
Cong) in [the] Republic of South 
Vietnam" is evidence that the veteran 
actually engaged in combat in Vietnam.  
The USMC should be asked to indicate 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, he should be asked 
to provide the additional information.

5.  After the above development has been 
completed, the RO should review the 
record.  If the state of the record 
suggests the need for additional 
development, the RO should undertake any 
such further development as it deems 
necessary.

6.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim of service connection for PTSD.  
If the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a citation 
to, and summary of, the current version 
of 38 C.F.R. § 3.304(f), as amended in 
1999.

After the veteran and any duly appointed representative have 
been given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



